Title: From John Adams to New York Legislature, 31 August 1798
From: Adams, John
To: New York Legislature


To the Honourable the Senate and Assembly of the State of New York

GentlemenQuincy August 31. 1798

I have received In a Letter written at your request by his Excellency John Jay the Governor of the State of New York, your unanimous Address. If an Address of So much Dignity, and Wisdom Authority could have received any Addition from the Channell of Conveyance, you have chosen that which is nearest to my heart, in his Excellency John Jay the Governor of the State of New York, of whose Purity Patriotism Fortitude, Independence and Profound Wisdom, I have been a Witness for a long Course of years. The Position in the Union of the great and growing State of New York, its incalculable Advantages in Agriculture as well as Commerce render this Unanimous Act of the two Houses of its Legislature one of the most important Events of the present Year.
With the most sincere respect, and cordial Satisfaction, Gentlemen, I congratulate you, on the decided Appearance in America of a solid national Character. From the Mississippi to the St. Croix, unquestionable proofs have been given of national feelings, national Principles and a national System. This is all that was wanting to establish the Power of the American People, and ensure the respect and Justice of other Nations.
For all that is personal to myself I pray you to accept my best Thanks. I never have had and I never shall have any Claims On the Gratitude of my Country. If I have done my Duty to them and they are convinced of it, this is all that I have desired or shall desire.
The strong Claims which your state holds in the national Defence and Protection, will have every Attention that depends upon me.
I thank you for the Expression of your the Satisfactions you derive from the fresh Instance of great and disinterested Patriotism which my illustrious Predecessor has manifested. May he long continue to be, as he ever has been the Instrument of great good, and the Example of great Virtue to his fellow Citizens. The last Act of his political Life, in accepting his appointment will be recorded in History as one of the most brilliant Examples of public Virtue that ever was exhibited among Mankind.

John Adams